 1
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                     SOUTHERN DISTRICT OF CALIFORNIA
11
12   ENSOURCE INVESTMENTS LLC, a                     Case No.: 3:17-cv-00079-H-LL
     Delaware limited liability company,
13
                                    Plaintiff,       ORDER EXTENDING TIME TO
14                                                   FILE RESPONSE TO FIRST
     v.                                              AMENDED COMPLAINT
15
     THOMAS P. TATHAM, an individual;
16
     MARK A. WILLIS, an individual; PDP
17   MANAGEMENT GROUP, LLC; a Texas
     limited liability company; TITLE
18
     ROVER, LLC, a Texas limited liability
19   company; BEYOND REVIEW, LLC, a
     Texas limited liability company; IMAGE
20
     ENGINE, LLC, a Texas limited liability
21   company; WILLIS GROUP, LLC, a
     Texas limited liability company;
22
     HOPEWELL-PILOT PROJECT, LLC, a
23   Texas limited liability company; and
     DOES 1-50,
24
                                 Defendants.
25
26
          On February 15, 2019, Plaintiff Ensource Investments, LLC and Defendants Thomas
27
     P. Tatham (“Tatham”) and PDP Management Group, LLC (“PDP”) (collectively,
28

                                                 1
                                                                            3:17-cv-00079-H-LL
 1   “Defendants”) filed a joint motion for extension of time to file an answer. (Doc. No. 112.)
 2   As set forth in the May 1, 2018 order granting in part and denying in part motion to
 3   withdraw, PDP must appear in court through counsel. (Doc. No. 63.) Although Tatham
 4   can sign on his own behalf, as an individual pro se defendant, he cannot sign on behalf of
 5   PDP. The Court finds, however, that an extension of time to file an answer is appropriate
 6   under the circumstances of this case given that the parties are engaged in settlement
 7   negotiations. Accordingly, the Court orders that Defendants’ answer to the first amended
 8   complaint is due on or before March 1, 2019.
 9         IT IS SO ORDERED.
10   DATED: February 19, 2019
11
                                                  MARILYN L. HUFF, District Judge
12                                                UNITED STATES DISTRICT COURT
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                3:17-cv-00079-H-LL
